                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JAMES ANTHONY BARNETT, JR.,                   )
                                              )
                     Plaintiff,               )
                                              )
       v.                                     )          1:19CV303
                                              )
DR. CONNIE LOCKLEAR-JONES,                    )
                                              )
                     Defendant(s).            )

                                           ORDER

       The Order and Recommendation of the United States Magistrate Judge was filed with

the court in accordance with 28 U.S.C. § 636(b) and, on April 1, 2019, was served on the

parties in this action, (ECF. Nos. 3, 4). Plaintiff objected to the Recommendation.

       The court has appropriately reviewed the portions of the Magistrate Judge’s report to

which objection was made and has made a de novo determination which is in accord with the

Magistrate Judge’s report.        The Court therefore adopts the Magistrate Judge’s

Recommendation.

       IT IS THEREFORE ORDERED that this action is filed and DISMISSED sua sponte

without prejudice to Plaintiff filing a new complaint, on the proper § 1983 forms, which

corrects the defects cited in the Recommendation. A judgment dismissing this action will be

entered contemporaneously with this Order.

       This, the 24th day of April 2019.

                                           /s/ Loretta C. Biggs
                                           United States District Judge
